Citation Nr: 1522927	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than September 13, 2004, for the award of service connection for major depressive disorder with panic disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and an advocate, C.M.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant had active duty service from December 7, 1977 to December 30, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied an effective date prior to September 17, 2004 for the grant of service connection for major depressive disorder with panic disorder.  A corrected effective date of September 13, 2004 was later assigned in a March 2011 rating decision.

The appellant provided testimony on the effective date issue only, during a Board video conference hearing held in February 2015.  At that time, the parties discussed whether the issue included a claim of clear and unmistakable error (CUE) in an April 1978 rating action.  As discussed herein, it has been determined that no final rating action was issued in March or April 1978 and that the January 1978 claim has been pending since that time.  As such, there can be no valid claim for CUE nor would such analysis provide any further benefit that already granted by virtue of this decision.  At and/or after the hearing, additional evidence was presented for the record which was accompanied by a waiver.  

The Board notes that the appellant has a second matter on appeal involving service connection claims for PTSD, and disorders of the neck and low back.  These issues were not addressed at the Board video conference hearing held in February 2015, but she has subsequently elected to withdraw the PTSD claim and has requested a Board hearing in conjunction with the neck and low back claims.  These matters has a separate (earlier) docket number and as such, are the subject of a Board decision which will be issued separately for the claim addressed herein, as listed on the title page.  

This appeal has been processed utilizing the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  The appellant initially submitted a service connection claim for emotional disturbance (nerves, depression) in January 1978; within one year of her separation from service.

2.  In a March 1978 "dummy" rating decision and a subsequent April 1978 rating decision, the RO purported to disallow the claim due to disability not shown by evidence of record.  The RO maintains that a notice letter to this effect was issued to the appellant on April 11, 1978.  

3.  The file contains no record on an actual adjudication of the Veteran's January 1978 claim, and no record of any notice to the appellant of the denial of the claim or of her appellate rights.  

4.  The appellant has pursued her service connection claim, now characterized as major depressive disorder with panic disorder, continuously since she filed his original claim in January 1978, and the claim has been open and pending since that time.  


CONCLUSION OF LAW

The criteria for an effective date of December 31, 1977 for the award of service connection for major depressive disorder with panic disorder have been met.  38 U.S.C.A. §§ 5104(a), 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him or her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014).  

The current appeal involves an earlier effective date claim.  Earlier effective date issues are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  With regard to the appeal for an earlier effective date, the Board finds that no VCAA notice is necessary because the earlier effective date issue depends exclusively on documents which are already contained in the record, and the undisputed facts of the case, to include the date of receipt of the claim.  No additional development could alter the evidentiary or procedural posture of this case.  Here, the earliest effective date possible has been granted.  Given the favorable disposition here with regards to the claim for an earlier effective date, which is not prejudicial to the appellant, the Board need not further assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Background

The appellant initially submitted a service connection claim for emotional disturbance (nerves, depression) in January 24, 1978; within one year of her separation from service.  

The file contains a "dummy" rating action, disallowing the claim due to disability not shown by evidence of record, dated March 29, 1978.  Special instructions read "dictated letter."  The document is stamped "FOR FILE" on April 11, 1978.  The file also contains an April 5, 1978 rating action with no actual accompanying text or narrative information, or evidence of adjudication of the claim.  

On September 13, 2004, the Veteran filed a service connection claim for mental trauma/distress.  In a November 2005 rating decision, service connection for major depressive disorder with panic disorder was denied and that decision was appealed.  In a November 2009 rating decision, service connection was established for major depressive disorder with panic disorder, for which an evaluation of 100 percent was granted effective from effective September 17, 2004.   

The file contains internal communications from VBA staff members dated in November 2010.  The communications include a notation to the effect that the 1978 rating decision was a "dummy" rating, and that there was no copy of the notification letter in the file so there was no indication of where it was sent.  

In a March 2011 rating decision, a revised effective date of September 13, 2004 was assigned for the grant of service connection for major depressive disorder with panic disorder, representing the date of the reopened claim.  The RO explained that the original claim for service connected disability compensation was received on January 24, 1978; noting that the claim was denied and a notification letter was sent April 11, 1978.  

The appellant presented testimony at a Board video conference hearing held in February 2015.  At that time, the parties discussed whether the appellant had received adequate notice of a decision in conjunction with her original claim filed in January 1978.  

II. Analysis

The Veteran seeks an effective date of December 31, 1977; the day after her discharge from service, as the appropriate effective date for the grant of service connection for major depressive disorder with panic disorder.  

The assignment of the effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

The Court has held that once a rating decision which establishes an effective date becomes final, such a decision can only be revised if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006). The Court has stressed that any other result would vitiate the rule of finality, thereby recognizing that freestanding claims for earlier effective dates are impermissible.  Id. 

While mindful of the above provisions prohibiting freestanding claims, the Board observes that such provisions are inapplicable where the initial rating decision denying the requested benefit never achieved finality.  38 C.F.R. § 3.400(o)(2).  In this regard, the Board notes that a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a claimant, he or she must first receive written notification of the decision); see also Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ('run'); instead it is tolled ('stopped').  Such written notification must explain the reasons and bases for the decision and apprise the appellant of his or her procedural and appellate rights.

In this case, the appellant filed a service connection claim for emotional disturbance (nerves, depression) in January 1998; within one year of separation from service.  The file contains a "dummy" rating action, disallowing the claim due to disability not shown by evidence of record, dated March 29, 1978.  Special instructions read "dictated letter."  The document is stamped "FOR FILE" on April 11, 1978.  The file also contains an April 5, 1978 rating action with no actual accompanying narrative information or evidence of adjudication of the claim.   Internal communications from VBA staff members dated in November 2010 include a notation to the effect that the 1978 rating decision was a "dummy" rating, and that there was no copy of the notification letter in the file so there was no indication of where it was sent.  In essence, none of these actions establish that the appellant was actually notified of the denial of her January 1978 claim.  

The RO maintains that the appellant's original January 1978 claim was adjudicated and denied, with notification of the denial issued in a letter to the appellant dated on April 11, 1978.  However, it is clear to the Board that no such evidence actually exists in the file.  The only actions shown in the file are the March 1978 "dummy" rating action, and the April 1978 rating decision containing no text or narrative content.  There is no record or indication of any notice of a decision ever being issued to the appellant, and no notice of appellate rights ever issued. 

Accordingly, the Board finds that as a result of this administrative irregularity, the appellant was not properly notified of an underlying RO decision in conjunction with her January 1978 claim and, thus, that no decision allegedly issued in March or April 1978 ever became final.  Best, supra; Tablazon, supra; Hauck, supra.  Indeed, any other outcome would be in contravention of due process since the appellant, lacking notice of a decision or her appellate rights, would have had no way of knowing to appeal her claim. 

Having determined that the RO's March or April 1978 denial of the Veteran's claim for service connection failed to achieve finality, the Board finds that the underlying claim remained pending until it was subsequently granted in the November 2009 rating decision. 

Consequently, the Board must now consider the date that this particular claim was initially received at the RO-namely, January 24, 1978-for purposes of assigning an effective date for the award of service connection for major depressive disorder with panic disorder.  As this claim was received within one year of the appellant's discharge from service, the appropriate effective date is December 31, 1977, the day after her separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Accordingly, the Board finds that the criteria for an earlier effective date of December 31, 1977, for a grant of service connection for major depressive disorder with panic disorder, have been met. 


ORDER

An effective date of December 31, 1977 for entitlement to service connection for major depressive disorder with panic disorder is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


